

117 S2276 IS: Keeping Girls in School Act
U.S. Senate
2021-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2276IN THE SENATE OF THE UNITED STATESJune 24, 2021Mrs. Shaheen (for herself and Ms. Murkowski) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo support empowerment, economic security, and educational opportunities for adolescent girls around the world, and for other purposes.1.Short title; table of contents(a)Short titleThis Act may be cited as the Keeping Girls in School Act.(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Appropriate congressional committees defined.Sec. 3. Findings.Sec. 4. Sense of Congress.Sec. 5. Secondary education for adolescent girls.Sec. 6. Global strategy requirement.Sec. 7. Transparency and reporting to Congress.2.Appropriate congressional committees definedIn this Act, the term appropriate congressional committees means—(1)the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives; and(2)the Committee on Foreign Relations and the Committee on Appropriations of the Senate.3.FindingsCongress finds the following:(1)Adolescence is a critical period in a girl’s life, when significant physical, emotional, and social changes shape her future.(2)Adolescent girls are particularly vulnerable to HIV/AIDS, child, early and forced marriage, and other forms of violence which are detrimental to their futures, as evidenced by the following statistics:(A)Each year, 380,000 adolescent girls and young women become newly infected with HIV, more than 1,000 every day, and comprise the fastest-growing demographic for new infections in sub-Saharan Africa.(B)Each year, 12,000,000 adolescent girls around the world are married before their 18th birthday, and more than 650,000,000 women alive today were married as children.(C)Child marriages often interrupt schooling, limit opportunities, and impact the physical, psychological and social well-being of such girls. Significant levels of lockdown-related disruption and economic crisis due to the COVID–19 pandemic could lead to at least 4,000,000 more girls married before the age of 18 in the next two years.(D)One-quarter to one-half of girls in developing countries become mothers before the age of 18, and girls under 15 are five times more likely to die during childbirth than women in their 20s. As many as 1,000,000 girls across sub-Saharan Africa may be blocked from returning to school due to pregnancy during COVID–19 school closures.(3)Before the pandemic, approximately 130,000,000 girls around the world were not in school, and millions more failing to acquire basic reading, writing, and numeracy skills. With COVID–19 school closures affecting nearly 91 percent of the world’s student population, over 743,000,000 girls have had their education disrupted and will face tremendous barriers to returning to school when it is safe.(4)Girls between the ages of 10 and 19 are three times more likely than boys to be kept out of school, particularly in countries affected by conflict.(5)Due to discriminatory gender norms and expectations, disparities in access to safe and quality education manifest early in a girl’s life and continue to become more pronounced throughout adolescence.(6)Girls living with disabilities are less likely to start school and transition to secondary school than boys living with disabilities and other children, and just 1 percent of women with disabilities are literate globally.(7)While two-thirds of all countries have achieved gender parity in primary education, only 40 percent have achieved gender parity in secondary education.(8)Adolescent girls who remain in school are more likely to live longer, marry later, and have healthier children.(9)Investing in holistic programming that ensures all girls complete secondary education could lift gross domestic product (GDP) in developing economies by an average of 10 percent and every $1 spent on such programming would generate a $2.80 return—equivalent to billions of dollars in extra GDP.(10)Children born to women who completed secondary schooling or higher have 17.5 percent reduced odds of being off track for healthy development.(11)Since July 2015, more than 100 public-private partnerships have been formed between the United States Government and external partners to support innovative and community-led solutions in targeted countries, including Malawi and Tanzania, to ensure adolescent girls receive a quality education.(12)The United States Global Strategy to Empower Adolescent Girls, published in March 2016, has brought together the Department of State, the United States Agency for International Development, the Peace Corps, and the Millennium Challenge Corporation, as well as other agencies and programs such as the President’s Emergency Fund for AIDS Relief (PEPFAR), to address the range of challenges preventing adolescent girls from attaining an inclusive and equitable quality education leading to relevant learning outcomes.(13)Adopted in 2015, the 2030 Agenda for Sustainable Development renews the commitment to creating a world where all girls are healthy and protected, learning and have a fair chance to succeed. This agenda also states that empowering girls will require scaling up investments in holistic programming models to end gender-based violence, child marriage, and female genital mutilation (FGM) and adolescent girls’ education and skills are essential to address gender divides, particularly in secondary school.(14)PEPFAR, through its DREAMS (Determined, Resilient, Empowered, AIDS-free, Mentored, and Safe) Initiative, has worked to address a number of the specific barriers to education that adolescent girls face.4.Sense of CongressIt is the sense of Congress that—(1)every child, regardless of place of birth, deserves an equal opportunity to access quality education;(2)the United States has been a global leader in efforts to expand and improve access to quality basic education for all, particularly marginalized and vulnerable populations, including women and girls;(3)gains with respect to girls’ secondary education and empowerment have been proven to correlate strongly with progress in gender equality and women’s rights, a stated priority of United States foreign policy and national security;(4)achieving gender parity in both access to and quality of educational opportunity contributes significantly to economic growth and development, thereby lowering the risk for violence and instability; and(5)education is a lifesaving humanitarian intervention that protects the lives, futures, and well-being of girls.5.Secondary education for adolescent girls(a)AuthorityThe Administrator of the United States Agency for International Development shall enter into agreements, including agreements across sectors, to address the barriers described in subsection (b) that adolescent girls face in accessing a quality secondary education in countries where adolescent girls are significantly more likely to drop out of school than boys. Such activities shall—(1)seek to support the needs of adolescent girls holistically to achieve positive life and learning outcomes;(2)use existing United States Government strategies and frameworks relevant to international basic education and gender equality to—(A)integrate new technologies, digital learning enhancements and multi-sectoral approaches to girl’s education such as distance learning and accelerated education for out-of-school youth;(B)apply evidence-based approaches;(C)promote inclusive, equitable and sustainable educational achievement; and(D)support a responsible transition to education systems that are sustainably financed by domestic governments; and(3)ensure that schools provide safe and quality educational opportunities and create empowering environments, so that girls can enroll in and regularly attend school, successfully transition from primary to secondary school, and eventually graduate having achieved learning outcomes and positioned to make healthy transitions into adulthood.(b)Specific barriersThe barriers described in this subsection are—(1)harmful social and cultural norms;(2)lack of safety at school or traveling to school and online, including harassment and other forms of physical, sexual, or psychological violence;(3)child, early, and forced marriage;(4)female genital mutilation;(5)distance from a secondary school;(6)cost of secondary schooling, including fees, clothing, and supplies;(7)inadequate sanitation facilities and products available at secondary schools;(8)prioritization of boys’ secondary education;(9)poor nutrition;(10)early pregnancy and motherhood;(11)HIV infection;(12)disability;(13)discrimination based on religious or ethnic identity;(14)heavy workload due to household tasks or care burdens; and(15)inequitable access to digital resources.(c)Coordination and oversight(1)In generalThe United States Agency for International Development Senior Coordinator for International Basic Education Assistance, in coordination with the United States Agency for International Development Senior Coordinator for Gender Equality and Women’s Empowerment and the Ambassador-at-Large for Global Women’s Issues at the Department of State, shall be responsible for the oversight and coordination of all activities of the United States Government carried out under this section.(2)Development of agreementsIn the development of agreements described in subsection (a), the Senior Coordinator for Gender Equality and Women’s Empowerment and the Senior Coordinator for International Basic Education Assistance at the United States Agency for International Development shall consult with representatives across Federal departments and agencies implementing the global strategy described in section 6.(3)Coordination with other strategiesActivities carried out under this section shall also be carried out in coordination with—(A)the United States Global Strategy to Empower Adolescent Girls described in section 6; and(B)the United States Government Strategy on International Basic Education, including its objective to expand access to quality basic education for all, particularly marginalized and vulnerable populations.(d)Acceptance of solicitations for awardsThe Administrator of the United States Agency for International Development shall seek to accept solicitations for awards, pursuant to the authority in subsection (a), to conduct activities under this section beginning not later than 180 days after the date of the enactment of this Act.(e)Monitoring and evaluationThe Administrator of the United States Agency for International Development shall seek to ensure that activities carried out under this section—(1)employ rigorous monitoring and evaluation methodologies to ensure that such activities demonstrably close the gap in gender parity for secondary education and improve the quality of education offered to adolescent girls;(2)disaggregate all data collected and reported by age, gender, marital and motherhood status, disability, and urbanity, to the extent practicable and appropriate; and(3)use, to the extent possible, indicators and methodologies identified by the Interagency Working Group for the Strategy on International Basic Education.6.Global strategy requirement(a)In generalNot later than 180 days after the date of the enactment of this Act, and every 5 years thereafter for not less than 10 years, the Ambassador-at-Large for Global Women’s Issues at the Department of State, in consultation with the Senior Coordinator for Gender Equality and Women’s Empowerment and the Senior Coordinator for International Basic Education Assistance at the United States Agency for International Development, shall—(1)review and update a United States global strategy to empower adolescent girls, which includes a focus on girl’s access to quality, inclusive secondary education, and subsequent agency implementation plans;(2)provide a meaningful opportunity for review and civil society consultation on the strategy and agency implementation plans; and(3)submit the updated strategy to the appropriate congressional committees.(b)Consultation requiredIn reviewing and updating the strategy and implementation plans under subsection (a), the Ambassador-at-Large for Global Women’s Issues, the Senior Coordinator for Gender Equality and Women’s Empowerment, and the Senior Coordinator for International Basic Education Assistance shall consult with—(1)the heads of relevant Federal departments and agencies (or their designees);(2)the appropriate congressional committees; and(3)representatives of United States civil society and multilateral organizations with demonstrated experience and expertise in empowering adolescent girls and promoting gender equality, including local civil society organizations, faith-based organizations, and program participants where possible.7.Transparency and reporting to Congress(a)In generalNot later than 1 year after the date of the enactment of this Act, and biennially thereafter for 10 years until each activity initiated pursuant to the authorities under this Act has concluded, the Administrator of the United States Agency for International Development, in coordination with the Secretary of State, shall submit to the appropriate congressional committees a report describing—(1)the activities initiated under the authorities provided in this Act; and(2)the manner and extent to which such activities are monitored and evaluated, in accordance with section 5(e).(b)AvailabilityThe report required by subsection (a) shall be made available on a text-based, searchable, and publicly available website of the United States Agency for International Development.